 In the Matter of NoRRIS, INCORPORATEDandBAKERY AND CONFECTION-ARY WORKERS, INTERNATIONAL UNION OF AMERICA, LOCAL UNIONNo. 42, A. F. L.Case No. 10-R-1408SUPPLEMENTAL DECISIONANDDIRECTIONAugust 23, 194On February 1, 1945, the Board issued its Amendment to Decisionand Direction of Election in this proceeding.'Pursuant to the De-cision and Direction of Election, as above amended, an election by secret-ballot was conducted on February 16, 1945, by the Regional Directorfor the Tenth Region (Atlanta, Georgia).On February 6, 1945, theRegional Director, acting pursuant to Article III, Section 10, ofNational Labor Relations Board Rules and Regulations-Series 3,as amended, issued a Tally of Ballots.The Tally indicated that, of the approximately 225 eligible voters,152 cast valid votes.Of these, 71 were cast for the Union and 81were cast against.In addition, 57 ballots were challenged and 1 wasvoid.Since the number of challenged ballots could affect the outcome ofthe election, the Regional Director, in accordance with the Board'sRules and Regulations, investigated them and issued and served uponthe parties a Report on Challenges dated April 6, 1945.On April 12,1945, the Company filed Exceptions to the Regional Director's Report.Thereafter, it filed amended exceptions challenging the right to voteof three persons, whose votes had not been challenged at the election,on the ground that they were not employees of the Company at thetime of such election.The Union filed no exceptions to the reportof the Regional Director.In his Report on Challenges, the Regional Director recommendedsustaining some of the challenges and overruling others.On April21, 1945, the Board, having found that substantial and material issueshad been raised with respect to the challenged ballots, directed a hear-IDecision and Direction of Election was issued on January 31, 1945, 60 N. L. R. B 297.63 N. L I{ B., No. 78.502 NORRIS, INCORPORATED503ing with respect to all rulings of the Regional Director to which theCompany took exception, including the taking of evidence as to thethree non-challenged ballots to which the Company objected in itsamended exceptions, but excluding evidence with respect to the chal-lenges interposed by the Company regarding the ballots of eight em-ployees now the subject of unfair labor practice charges.Pursuant to notice duly served upon the parties, a hearing washeld on May 23, 24, 25, and 26, 1945, in Atlanta, Georgia, before HenryJ.Kent, Trial Examiner.The Board, the Company, and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the opening of the hearing, counsel for theBoard moved to strike the Company's exceptions, to dismiss the hear-ing, to quash the notice of hearing, and objected to the taking of anytestimony during the hearing.The motions were denied, but laterrenewed and submitted by the Trial Examiner to the Board. Themotions are hereby overruled.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded, an opportunity to file briefs with the Board.Upon the record so made, the Report on Challenges, the Exceptions,and Amended Exceptions of the Company and the record previouslymade, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTIn his report on challenges, the Regional Director recommendedthat the challenges to the ballots of Bennie Dixon, Dessie Mae Hyde,LillieMae Landress, Annie Maud Turner, Vera Mae Woithani, SybleMerchant, Clara Winters, Lula Mae Kilgore, Sadie Timms, LoisGlaze, and Evelyn Tillison be sustained and that the challenges tothe ballots of John C. Colbert, John Henry Austin, Archie Dillard,Rufus Phelps, Frank Hogan, Chester Grey Franklin, Seaborn John-son,Odell Hambly, and Vesta Barnett be overruled.None of theparties excepted to the foregoing recommendations.2We concur withthe recommendations of the Regional Director and hereby sustain thechallenges to the ballots of Bennie Dixon, Dessie Mae Hyde, Lillie MaeLandress, Annie Maud Turner, Vera Mae Worthaln, Syble Merchant,ClaraWinters, Lula Mae Kilgore, Sadie Timms, Lois Glaze, andEvelyn Tillison and hereby declare valid the ballots of John C. Col-bert, John Henry Austin, Archie Dillard, Rufus Phelps, Frank Hogan,Chester Grey Franklin, Seaborn Johnson, Odell Hambly, and Vestaa In its brief,the Union for the first time took exception to the disposition by the RegionalDirector of the ballots of 'Merchant,Hambley, and Kilgore.Since these exceptions werenot timely made,we shall not here consider them. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnett.We shall direct that the ballots of the last mentioned groupof employees be opened and counted.The Company took exception, however, to the recommendation ofthe Regional Director with respect to 1 chemist, 3 porters, 1 maid, 2employees who were not listed on the pay roll, 18 employees who al-legedly quit since the strike,' and 4 alleged assistant foreladies.Asalready noted, it also filed amended exceptions concerning 3 ballotscast but not challenged at the election.The -evidence taken at thehearing before the Trial Examiner related to each of the above-mentioned employees and will be discussed hereinafterseriatim:I.ChemistThe unit finding 4 made no mention of this employee category.Asher Lee was challenged by the Union on the ground that he was achemist.The Company asserts that he is a working chemist who alsomakes candy.In addition to spending approximately 10 percent ofhis time in purely technical work, 30 percent in making flavors usedin the Company's production, and the remaining 60 percent of histime in non-clerical routine jobs, Lee has supervisory authority overthe helpers, who work along with him.We are of the opinion thatLee is a supervisory employee within the meaning of our usual defini-tion of that term.We find, therefore, that he was ineligible to votein the election and we shall sustain the challenge to his ballot.II.PortersRupert Redmon, Paul Lowe, Onnie McKinney:Porters were spe-cifically excluded as such from the appropriate unit.The vice presi-dent and general manager of the Company testified that there werefive or six employees doing just porter work.He described the dutiesof porters as consisting of sweeping, mopping, taking out garbage,removing empty boxes from a tray and cleaning pans for candymakers. ,Redmon works on the fourth floor with Asher Lee.He carries insugar for the making of candy but has no knowledge of the candymaking process.On occasions, he starts the fire under the kettle and,8A strike which had begun on November 16, 1944,was in progress at the plant at thetime of the original hearingThe Board,in conformity with the agreement of the parties,provided that the pay roll for the week beginning November 13, 1944, be used to determineeligibility.At the time of the election, the employees were still on strike.4 The appropriate unit was described as follows, All inside workers of the Company,including the truck driver, but excluding office workers,sales department employees,factoryoffice workers,mechanic and maintenance employees,porters,cafeteria employees,box de-partment employees,elevator operator,printer, assistant foreladies,and all other super-visory employees with authority to hire, promote,discharge. discipline,or otherwise effectchanges in the status of employees or effectively recommend such action. NORRIS, INCORPORATED505on rare occasions, he helps turn the kettle out.His main job appearsto be cleaning the slab, a 30-minute job, five or six times a day.He issometimes assisted in this by one of the candy makers' helpers.Healso cleans the kettle, carries out garbage and spends about 30 minuteseach evening cleaning pots and pans and sweeping.Although the,Company asserts that he is a candy makers' helper, it is significantthat he has no health card, a prerequisite in the State of Georgia foranyone handling food products.Lowe works with a candy maker oil the third floor and carries insugar.He does little or no production work as appears from the factthat he never helps do anything connected with the candy makingprocess.He sweeps around the machines during working hours anddoes a more thorough cleaning job each Friday evening.At the timeof the hearing, he was also engaged in porter work of a slightly dif-ferent nature.McKinney is engaged substantially all his time in carrying to thepackers empty boxes, tissue paper, and trays for these boxes andmiscellaneous material used in packing, and in carrying away boxesafter they are packed.On all the facts, we are persuaded that these employees perform thework typical of porters in the confectionary industry.We, therefore,conclude that Redmon, Lowe, and McKinney are'porters and that theywere ineligible to vote at the election.We shall declare their ballotsinvalid.III.The MaidHattie B. Jones:The Union challenged the ballot of Hattie B. Joneson the ground that she was a maid and not a production worker.OnNovember 1G, 1944, the day of the commencement of the strike, Joneswas a third floor maid, who occasionally worked in the cafeteria.Herduties were to clean lavatories and restrooms, pick up bottles, washout fountains, clean the enrobing room and clean floors.Since thattime, she has been assigned to another section where she is assistinganother employee, and both of them are doing the work formerly doneby four girls.Her present duties are to assist in the weighing ofcandy, to send it down to the packers, and to stock candy.We findthat at the time of the commencement of the strike, Hattie B. Joneswas a maid.Although her duties since that time have been different,We note that the Dictionary of Occupational Titles and the Job Descriptions for theConfectionary Industry,Published by the Department of Labor in 1939, define a porter as onewho keeps the working area in production departments in a clean and orderly condition,who sweeps the floors and aisles,who tidies working areas by arranging hand trucks,boxes,materials,and other articles in an orderly manner.In the confectionary industry a porter,besides performing the work described above, would also be charged with the duties of clean-ing and scrubbing any and all candy-cooking and candy-handling equipment. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDit is apparent that this is merely a temporary change and that shewill return to her former duties when the Company resumes normaloperations.We have heretofore held, as we do now, that an employeewho is temporarily assigned to another job and who will thereafterresume the duties originally performed, may not vote in the groupwhere such temporary assignment places him .6Accordingly, we findthat Hattie B. Jones was ineligible to vote in the election and shalldeclare her ballot invalid.IV.Names not on the pay rollPauline BlackburnandLouise Cerullowere challenged as not ap-pearing on the pay roll for the week of November 13, 1944, which wasthe pay roll designated for determining eligibility.Blackburn left the Company on November 10 or 11, 1944, due toillness with intentions of returning when well.She sent word of herillness to her forelady by a fellow employee each day until the com-mencementof the strike, November 16, 1944. She testified that at thetime of the election, February 16, 1945, she intended to return to workfor the Company, but that sometime in March she startedraisingchickens and then decided not to return to work.No notice of sepa-ration, release,or statement of availability was sent her by the Com-pany.Her bond deductions were not returned until about the first ofMay 1945, after the termination of the strike. Since she was ill onthe eligibility date, and since her decision not to return to work forthe Company occurred sometime after the date of the election and istherefore in no way determinative of her eligibility to vote in the elec-tion, we find her to have been an employee of the Company, temporarilyabsent due to illness, on the eligibility date.Accordingly,we shalloverrule the challenge to her ballot and shall declare her ballot valid.Cerullo was employed by the Company for 3 days, November 6, 7,and 8, 1944, and left, seemingly with no intent to return, complainingof the fact that it was too cold in the plant and that she had no one athome to care for her" children.Although requested to return by theCompany during the strike, she refused to return for the samereasonsthat had forced her to remain away from work. Since this employeehad no intent to return to work for the Company when she left in No-vember 1944, it is our opinion that she severed her employment rela-tionship at that time and that she was not an employee of the Com-pany on the eligibility date.Accordingly, we shall declare her ballotinvalid.0MatterofHadley PeoplesMonaifaeturnngCompany,61 N. L R B 236;Matterof BasicMagnesium Company,56 N. L It. B. 412. NORRIS, INCORPORATED507V. Employees whose ballots were challenged on the ground that theyhad quit during the strikeAll of the employees discussed hereinafter were listed on the payroll used for determining eligibility.They were challenged by theCompany on the ground that they had quit during the strike.Asalready noted, the strike began on November 16, 1944, and was still inprogress on the date of the election February 16, 1945. It is appar-ently the Company's position that in each case the employee by eitheraccepting employment elsewhere during the period between the eli-gibility date and the election date, or by some other conduct, hadeffected a severance of his employment 7 with the Company and, wastherefore not eligible to vote at the time of the election.Nettie BradfordandLiselotteMyer:No evidence was adduced toshow that either of them intended to terminate her employment withthe Company or had accepted any kind of employment before theelection day.Since they were listed on the pay roll used to determineeligibility and sinceno reasonappears for finding that these employeeshad quit during the strike, we hold that these employees were eligibleto vote and shall direct that their ballots be counted.Ida L. Nadell:This employee did not seek any other employmentuntilApril 10, 1945, nor did she intend to quit prior thereto.TheCompany agrees that her vote should be counted.We shall direct thatthe challenge to her ballot be overruled and that her vote be counted.Eva Lee Stegall:At the time of the strike Stegall, who joined withthe strikers, had been an employee of the Company for 18 years. Afterthe termination of the strike late in February, she applied for and wasrefused reinstatement with the Company.Although she had appliedin January 1945 for a referral from the United States EmploymentService, herein called the U. S. E. S., Stegall testified that she madeno use of this referral and had always intended to return to the Com-pany at any time a job was offered her. On April 9, 1945, she appliedfor work with National Biscuit Company on the basis of a new referralfrom U. S. E. S.Under the circumstances, we are unable to find thatthe mere application to the U. S. E. S. in January 1945, effected aseverance of Stegall's employment relationship with the Company.On the contrary, we are of the opinion that she was an employee of theCompany on the election date.Accordingly, we shall overrule thechallenge to her ballot and shall direct that her ballot be counted.Ruth Petty:This employee was listed on the pay roll used to de-termine eligibility to vote.The record does not support the Company's'Although in many instances the Company relies on the fact that the employees did notmake application for reinstatement before obtaining employment elsewhere,this contentionis of no validity in view of the Company's policy made known to the emplovees during thestrike of not reinstating any employee whose ballot had been challenged 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention that she had severed her employment with the Companyat the time of the election.8Accordingly, we shall declare her ballotvalid .9Bessie Connor:Connor took a job with Murray Company, an At-lanta firm engaged in making shells for the armed forces. She washired as a temporary employee November 28, 1944, and became apermanent employee 30 days thereafter.Because this employee hadsevered her employment relationship with the Company before thedate of the election, we shall sustain the challenge to her ballot andshall direct that her ballot not be counted.Rosa Clyde Smith:This employee is presently employed at a UnitedStatesGovernment warehouse in Atlanta.She took the job with theunderstanding that it was to be a temporary one and so notified theCompany and the Government.There is no indication as to exactlywhen she began to work at this job.Under the circumstances, and inview of the fact that Smith had requested temporary employment atthe Government warehouse and inasmuch as her intent to return tothe Company whenever the Company wouldreinstateher is clear, itis our opinion, and we find, that this employee has not severed heremployment relationship with the Company.We shall, therefore,direct that her ballot be opened and counted.Bessie Jones:This employee worked during the week of November13, 19441 the pay-roll period agreed upon as determinative of eligibility.While at work on November 13, she threatened to quit andwas urgedby her supervisor, Whittemore, -to "go home and think it over."Thefollowing day she appeared in person at the plant and reported to theCompany that she had decided not to quit.At that time, she ap-parently also indicated that she was ill and unable to work that day.She remainedin bed thereafter until shortly before,the termination ofthe strike.Jones' daughter, an employee of the Company, thereafternotified the Company of her mother's illnessand that her motherwould not be able to return to work until she had recovered.Follow-ing her recovery, Jones did not seek other employment.We are per-suaded that Jones was absent from work after November 13becauseof illness and that she was still an employee of the Company on thedate of theelection.We shall overrule the challenge to her ballot andshall direct that her ballot be counted."Although the evidence discloses that Petty made an application for employment toNational Biscuit Company in April 1945.in which she stated that her termination date withNorris,Incorporated,was November 1944, and in which she gave the reason for her termi-nation as"quit,"we regard this evidence as shedding no light on her employment statuswith the Company on the election date.6 The Board's attorney moved to dismiss the exceptions insofar as they relate to Stegalland Petty on the ground that no evidence had been adduced to show that these employeesor either of them was employed elsewhere in any capacity prior to the election, the termi-nation of the strike,the applications for reinstatement,or the refusal of the Company toreinstate.Ruling on this motion was reserved for the Board. In view of our finding thattheir ballots be counted,we find it unnecessary to rule on this motion. NORRIS, INCORPORATED509Thelma Morgan, Lois McConnell, Dorothy Louise Schultz, EmmaPirkle, Opalee Butler, Myrtle Castell, Lillian Burton, Willie Daniel,A. B. Thomas, Hilda Pitts:These employees worked for the Companyuntil' November 16, 1944, when they went out on strike.Each em-ployee accepted employment elsewhere before the election date 10Al-though each one applied for his job through the medium of a U. S. E. S.referral, it is clear from the evidence that each was seeking only temporary employment and in almost every instance, either personally orthrough a union representative made known to the new concern hisintention to keep the way open for a return to the Company wheneverthe opportunity presented itself.In almost every instance promiseswere received from the new employer that the hiring would be tem-porary in nature, and that releases would be forthcoming at any timesuch temporary employee desired to return to the employ of theCompany.The Company argues that these employees must have stated to theU. S. E. S. that they had either quit their last employment or thatthey had not worked during the period then fixed by regulation oftheWar Manpower Commission and that either of these statementswould be equivalent to a stated intent to leave the Company's employ.The Company further insists that none of the employees could bereinstated without action of the U. S. E. S., and that, since the Com-pany is engaged in lion-essential work, the employees will never bepermitted to return to the Company's employ while the aforesaid WarManpower Commission regulations remain effective."The Companyis thus contending that these employees, by availing themselves ofthe services of the U. S. E. S., and by taking other jobs through thatmedium, abandoned the strike and have ceased to be employees of theCompany.We do not agree. An employee involved in a strike maytake temporary employment and he will not by such action be consid-ered as having abandoned the strike 12 It is true that these employeestook advantage of a U. S. E. S. referral under War Manpower regula-10Danieltook employment with Atlanta LithographCompany in December1944, Mc-Connell, Schultz,Pirkle, Butler,and Burton obtainedemployment with NationalBiscuitCompany inJanuary 1945, Casten was employed by LeeBaking Company in the samemonth;Morgan workedfor National Screen Company for a period of 9 days, February 2to 9, 1945, Thomas,who was a veteranof the present war, also took employment withLee BakingCompany some time after the strike began,and thereafter took a job in acafeteria;and Pitts took a job withRetail CreditCompany."The pertinent regulationsof the WarManpower Commission directed, in effect, that(1) save inspecial circumstances, with the approval of theRegionalDirector of the WarManpower Commission, no personon strikewould be referred to another employer in theevent that the War ManpowerCommission was informed of the strike;(2) all employmentmust be takenthrough U.S.E. S. whetherit beessential or non-essential in character ;and (3)no one wasto be referred to non-essential employment unless there was no pos-sible use for the particulartalents of the individualin any essential occupation in thearea.All these provisions,however, were waived withrespect to veterans of the presentwar who were consideredby the War ManpowerCommission to be free agents subject to norestrictions12Cf.Matter of Sullivan MachineryCo , 31 N. L.R. B 749. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions which purported to deny such referral to strikers. It is also clearthat, having taken a job through such means, these employees couldbe reinstated with the Company only through action of the U. S. ,E. S.However, these considerations cannot operate to alter the fact thatthese employees took employment elsewhere only until they couldreturn to work for the Company. Accordingly, we find that by utiliz-ing the referral procedure of the U. S. E. S. and taking a temporaryjob as a result of such referral, the employees herein neither abandonedthe strike nor lost their status as employees of the Company Y3Weare, therefore, of the opinion that these individuals were employees ofthe Company on the election date and were eligible to vote 14We shalloverrule the challenges to their ballots and declare their ballots valid.VI.Assistant foreladiesThe four employees discussed herein were challenged by the Com-pany on the ground that they were assistant foreladies.The Decisionand Direction of Election specifically excluded assistant foreladiesfrom the unit.Nell Gentry:This employee is a production clerk who has been with"the Company since 1927. She is stationed on the main floor packingroom and has a desk there.Her duties are to keep daily productionrecords and to make up production schedules. Since her clerical dutiesare not, save when the plant is running at capacity, sufficient to keep heroccupied full time, she usually spends 31/ to 4 hours daily doing oddproduction jobs in the packing room.Her duties require that she spendabout one-half hour more a day than the 91/.2 hours spent by the otheremployees in her department. She has no supervision or control overany employees.Edith, Worley:She is an assistant shipping clerk and the most experi-enced employee in the shipping department.She fills orders, keeps rec-ords, and makes out bills to accompany goods shipped from the plant.She has never been advised of her supervisory authority, if any, andhas never made any recommendations or reported anyone to the ship-ping clerk. She does take the place of the shipping clerk when he is illor on vacation.The shipping clerk has been absent but 2 weeks and 2days in almost 3 years.Although the Company contends that Worley,as anassistant shipping clerk, has the right to hire and discharge and'effectively recommend such action, the record discloses that all hiringand discharging is done on a higher level than that of the shippingclerk.14CfMatterof Shennandoah-hives Mining Conpanrl, 35 NL R B 1153w CfMatter of The Yoder Company,53 N L R. B 653. andMatterof Seattle DrumCompany,61 N. L R B 483, which are distinguishable on their facts from theinstantcase.1 NORRIS, INCORPORATED ,511BeatriceMcDaniel:Two weeks prior to the strike this employee wasasked to take charge of the enrober room.She was the only employeeof the Company sufficiently familiar with the machines and temperingof chocolate to be able to do the work properly.As part of her dutiesshe was to train a new male employee, Curran, to do that job, it beingunderstood that she was to return thereafter to her position as headstroker.The more arduous work in the enrober room was to be doneby Curran since the job entailedworkwhich was too strenuous for awoman.She was never informed of her alleged supervisory statusand understoodthat she hadsupervision over the machines and notover the girls.Her rate of pay was not changed and it was muchlower than that ofanysupervisory employee in the Company.Lula Rivers:Rivers is an assistant to Whittemore,who is in chargeof the entire third floor,i.e., chocolate dipping room,enrober room,chocolate room, bon bon department,and crystallizing and cuttingroom.Rivers weighs candy centers and enrobed candy, and keepsrecords thereof.Each work day she spends 1 hour taking inventoryof all departments under Whittemore's supervision.It is apparentthat she has no supervision over the other employees in the chocolateroom.Approximately 3 years ago she was expressly told to havenothing to do with any complaints of the girls,and since that time hasmade no recommendationof any sort.We are of the opinion, on the basis of the entire record, that Gentry,Worley, McDaniel,and Rivers are not vested with sufficientindiciaof authority to warrant the conclusion that they are supervisory em-ployees within the meaning of our usual definition of that term.Wefind, therefore,that Gentry,Worley, and McDaniel are eligible to voteand we shall overrule the challenges to their ballots.However, sinceRivers is presently the subject of unfair labor practice charges, weshall defer ruling on the validity of her ballot pending disposition ofsuch unfair labor practice charges. In the event that the Company ishereafter found to have engaged in unfair labor practices in discharg-ing Rivers and the Board orders her reinstatement,her continuingemployee status will have been established.VII.Post-election challengesMartha Bass, Julia Mae Dobbs,andAnnie Lee Gulletwere listed onthe pay roll furnished by the Company and used to determine eligibilityto vote in the election.They voted without challenge at the electionand the Company's representative certified that the election was prop-erly conducted.The Company in its amended exceptions challengesthe ballots of these three persons on the ground that they were notemployees of the Company at the time they voted. In the latter con-nection, the record showsthatBass and Dobbs were hired in January 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD1945 by National Biscuit Company through U. S. E. S. referrals withthe understanding that they were free to return to the Company when-ever they so desired.With respect to Gullet, the record shows that,on February 12, 1945, she took employment in one of the ration boardsof the Office of Price Administration.At that time she was advisedthat she would remain a temporary probationary employee for afixed period.Although the Company contends that, at the time of the election,itwas unaware of the above facts and therefore failed to challengethe ballots involved, we are unable to consider the Company's conten-tion at this stage.The Board follows a policy of differentiating be-tween objections to the conduct of an election and challenges the eli-gibility of voters and it does not ordinarily permit challenges underthe guise of objections after the election.To the end that electionsmay be handled fairly and expeditiously, the Board has provided asimple and efficacious procedure for permitting parties who have objec-tions to the eligibility of any voter to challenge the voter at the electionand thereby to effect a separation of the ballot of the challenged voterfor subsequent consideration by the Board without jeopardizing theentire election.Because the Company failed to challenge Bass, Dobbs,and Gullet at the election identification of their ballots which wouldotherwise have been segregated, is foreclosed.Recently, in theTowercase,15 a majority of the Board refused to consider a post-electionchallenge and said :We have consistently adhered to the salutary doctrine of notconsidering postelection challenges because of our belief thatotherwise an election could be converted from a definitive reso-lution of preference into a protracted resolution of objections,disregarded, or suppressed against the contingency of an adverseresult.Moreover, a postelection challenge forecloses identifica-tion of the ballot which would otherwise have been segregated.Since the challenged ballot may have been cast against the Union,itwould be necessary in order to sustain a challenge to set- asidethe election even though a majority of the valid votes have beencast for the Union.We do not believe it to be sound administra-tive practice to overturn an election under these circumstanceswhen such a result flows from the fault of the objecting party.No sufficient ground has been urged, nor do we perceive any reason,for reaching a contrary result in the instant case.Accordingly, weshall not here consider the post-election challenges and shall deny theCompany's implied request to set aside the election, in the event thatthe results of the election appear to turn on the counting of these threeballots.15Matter of A. J. Tower Company,60 N. L.R. B. 1414. NORRIS, INCORPORATED513For the reasons indicated above we conclude and find that BennieDixon, Dessie Mae Hyde, Lillie Mae Landress, Annie Maud Turner,Verna Mae Wortham, Sybil Merchant, Clara Winters, Lula Mae Kil-gore, Sadie Timms, Lois Glaze, Evelyn Tillison, Asher Lee, RupertRedmon, Paul Lowe, Onnie McKinney, Hattie B. Jones, Louise Cerullo,and Bessie Connor were not entitled to vote in the election, and theirballots are hereby declared invalid.We further find that John C. Colbert, John Henry Austin, ArchieDillard, Rufus Phelps, Frank Hogan, Chester Grey Franklin, SeabornJohnson, Odell Hambly, Vesta Barnett, Pauline Blackburn, NettieBradford, Liselotte Meyer, Ida L. Nadell, Eva Lee Stegall, Ruth Petty,Rosa Clyde Smith, Bessie Jones, Thelma Morgan, Lois McConnell,Dorothy Louise Schultz, Emma Pirkle, Opalee Butler, Myrtle Castell,Lillian Burton, Willie Daniel, A. B. Thomas, Hilda Pitts, Nell Gentry,Edith Worley and Beatrice McDaniel are eligible to vote in the elec-tion and their ballots are hereby declared valid.Since the results ofthe election may depend on the counting of the challenged ballots de-clared valid, we shall direct that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard-Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Norris, Incorpo-rated, Atlanta, Georgia, the Regional Director for the Tenth Regionshall, pursuant to the Rules and Regulations of the Board set forthabove, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, within ten (10) days from the date of this Direction openand count the ballots of John C. Colbert, John Henry Austin, ArchieDillard, Rufus Phelps, Frank Hogan, Chester Grey Franklin, SeabornJohnson, Odell Hambly, Vesta Barnett, Pauline Blackburn, NettieBradford, Liselotte Meyer, Ida L. Nadell, Eva Lee Stegall, Ruth Petty,Rose Clyde Smith, Bessie Jones, Thelma Morgan, Lois McConnell,Dorothy Louise Schultz, Emma Pirkle, Opalee Butler, Myrtle Castell,Lillian Burton, Willie Daniel, A. B. Thomas, Hilda Pitts, Nell Gentry,EdithWorley, and Beatrice McDaniel, and thereafter prepare andcause to be served upon the parties in this proceeding a SupplementalTally of Ballots embodying therein his findings and his recommenda-tions as to the results of the ballot.MR. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Direction.